Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into as of
January 24, 2011 (the “Effective Date”), by and between APPROACH RESOURCES INC.,
a Delaware corporation (the “Company”), and QINGMING YANG, an individual
residing in the State of Texas (“Employee”).
RECITALS
     WHEREAS, Employee has been employed by the Company as its Executive Vice
President — Business Development and Geosciences without a written employment
agreement.
     WHEREAS, the Company now desires to employ Employee, and Employee now
desires to be employed by the Company, subject to the terms and conditions of
this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree to
the following terms:
TERMS

1.   Employment and Position. The Company shall continue to employ Employee as
its Executive Vice President — Business Development and Geosciences, and
Employee shall continue to serve in such capacities, subject to the terms of
this Agreement, and Employee shall report directly to the Company’s President
and Chief Executive Officer (the “President”) and/or Board of Directors (the
“Board”).

2.   Duties. Employee shall perform in the capacities described in paragraph 1
and shall have such duties, responsibilities, and authorities as may be
reasonably assigned by the President and/or Board, in his or its sole
discretion, including without limitation duties, responsibilities, and
authorities for the Company’s Affiliates (as defined below). Employee shall
devote his full time, best efforts, abilities, knowledge, and experience to the
Company’s business and affairs as necessary to faithfully perform his duties,
responsibilities, and authorities under this Agreement.

3.   Place of Performance. Although Employee shall be expected to work at all
Company locations from time to time and travel as necessary to perform his
duties, responsibilities, and authorities under this Agreement, Employee’s
primary work location shall be at the Company’s corporate headquarters or within
50 miles from the Company’s corporate headquarters. The Company shall provide
without cost to Employee such office space, secretarial, and administrative
services, equipment, furniture, and furnishings as are suitable and appropriate
to Employee’s titles and positions.

Employment Agreement — Page 1

 



--------------------------------------------------------------------------------



 



4.   Term of Agreement.

  (a)   Initial Term. This Agreement shall continue in full force and effect for
the initial term described in this subparagraph 4(a) (the “Initial Term”),
commencing on the Effective Date and expiring on January 1, 2013 (the
“Expiration Date”), unless terminated before the Expiration Date in accordance
with paragraph 6.

  (b)   Renewal Term. Notwithstanding subparagraph 4(a), the effectiveness of
this Agreement shall automatically be extended for an additional one-year term
on the Expiration Date and on each successive anniversary of the Expiration Date
(each, a “Renewal Date”), unless and until (i) either party gives written notice
of non-renewal at least 120 days prior to the Expiration Date or any Renewal
Date; or (ii) the Agreement is terminated earlier in accordance with paragraph 6
(each, a “Renewal Term”).

  (c)   Term. The Initial Term and any Renewal Terms shall be referred to below
collectively as the “Term” of this Agreement.

5.   Compensation and Employment Benefits. In consideration for the performance
of Employee’s duties, responsibilities, and authorities under this Agreement,
the Company shall provide Employee with the following compensation and
employment benefits:

  (a)   Base Salary. From the Effective Date until changed as provided in this
subparagraph, the Company shall pay Employee an annual base salary of
$275,000.00 (the “Base Salary”), prorated for any partial period of employment.
The Base Salary shall be payable semi-monthly in accordance with the Company’s
ordinary payroll policies and procedures for employee compensation. During the
Term, Employee’s Base Salary shall be subject to an annual review and adjustment
by the Board in its sole discretion.

  (b)   Bonus.

  (i)   Performance Plan. In addition to the Base Salary, Employee shall be
eligible to participate in the Company Performance Incentive Plan or another
bonus plan or program maintained by the Company or an Affiliate (“Performance
Plan”) to be determined annually by the Compensation Committee of the Board in
its sole discretion. For purposes of this Agreement, “Bonus” means any annual
bonus payable pursuant to the Performance Plan to Employee.

  (ii)   Payout Option. The Bonus may be paid in cash, common stock of the
Company, or a combination thereof, as determined by the Compensation Committee
in its sole discretion; provided, however, that the Compensation Committee may
offer Employee the option to elect to receive the value of any Bonus in cash,
common stock, or a combination thereof, subject to applicable law and such
terms, conditions, and limitations as the Compensation Committee may establish
from time to time.

Employment Agreement — Page 2

 



--------------------------------------------------------------------------------



 



          (iii)   Discretionary Participation Level. The Compensation Committee,
in its sole discretion, shall determine Employee’s participation in the
Performance Plan and amount or range of the Bonus available to Employee based on
achievement of performance goals during the fiscal year or other performance
period.

  (iv)   Payment. Any Bonus or other discretionary compensation payments due
under this Agreement shall be paid to Employee at the time specified by the
Compensation Committee at the time any such Bonus or other discretionary
compensation payment is awarded, but in no event later than 21/2 months after
the end of the taxable year in which any substantial risk of forfeiture with
respect to such Bonus or other payment lapses. Unless otherwise specifically
provided for in this Agreement or a plan, policy or program of the Company,
Employee must be employed by the Company or an Affiliate on the date the Bonus
or other payment is made to be entitled to receive the Bonus or other payment.

  (c)   Employment Benefits. The Company shall provide Employee with the
employment benefits that the Company ordinarily provides to its executive-level
employees. Such employment benefits shall be governed by the applicable plan
documents, insurance policies, and/or employment policies, and may be modified,
suspended, revoked, or terminated in accordance with the terms of the applicable
documents or policies without violating this Agreement. In addition to those
benefits, the Company shall provide or cause to provide the following benefits
upon satisfaction by Employee of any eligibility requirements, subject to the
following limitations:

  (i)   Sick-Leave Benefits. To the extent made available to other employees of
the Company, and unless this Agreement is terminated pursuant to paragraph 6 in
which case no sick-leave benefits shall be payable, Employee shall be paid sick
leave benefits at his then prevailing Base Salary rate during his absence due to
illness or other incapacity up to a maximum of 180 days in any one-year period.

  (ii)   Vacations. The Company shall provide Employee with a minimum of four
weeks of paid vacation per calendar year during the Term, prorated for the first
calendar year of the Term. Unless the Company has adopted a plan or policy
pursuant to which some or all of such vacation may be rolled over to the next
succeeding year in which case only a maximum of four weeks of paid vacation may
be carried over, such vacation may not be carried over from calendar year to
calendar year and accrued unused vacation shall be forfeited if not used by the
end of the calendar year in which it was granted. The time and duration of any
vacation shall be subject to advance notice to the President. The Company shall
provide Employee with all paid holidays

Employment Agreement — Page 3

 



--------------------------------------------------------------------------------



 



      ordinarily given by the Company to its employees. Employee shall be paid
for any accrued unused vacation should this Agreement terminate pursuant to
paragraph 6.

  (d)   Reimbursement of Business Expenses. Employee may incur ordinary,
necessary, and reasonable business expenses in connection with the performance
of his duties, responsibilities, and authorities under this Agreement and for
the promotion of the Company’s business and activities during the Term,
including but not limited to expenses for necessary travel and entertainment and
other items of expenses required in the normal and routine course of Employee’s
employment. The Company shall promptly reimburse Employee from time to time for
all such business expenses incurred pursuant to and in conformity with this
subparagraph and the policies and practices of the Company relative to the
reimbursement of business expenses. Notwithstanding the foregoing, (i) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (ii)
the reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement shall not be subject to liquidation or exchange for any
other benefit.

6.   Termination of Agreement. This Agreement may be terminated as follows;
provided, however, that any termination of this Agreement shall also constitute
a termination of Employee’s employment with the Company:

  (a)   Death. This Agreement shall terminate immediately upon Employee’s death.

  (b)   Permanent Disability. This Agreement shall immediately terminate in the
event that Employee becomes Permanently Disabled. For purposes of this
Agreement, Employee shall be deemed to have become “Permanently Disabled” when
(i) he receives disability benefits under either Social Security or the
Company’s long-term disability plan, if any, (ii) the President and/or the
Board, upon the written report of a qualified physician designated by the
President and/or the Board or its insurers, shall have determined (after a
complete physical examination of Employee at any time after he has been absent
from the Company for a total period of 180 or more calendar days in any 12-month
period) that Employee has become physically and/or mentally incapable of
performing his essential job functions with or without reasonable accommodation
as required by law, or (iii) Employee is otherwise unable for a continuous
period of 90 calendar days to perform his essential job functions with or
without reasonable accommodation as required by law due to injury, illness, or
other incapacity (physical or mental).

  (c)   With Cause. The Company shall be entitled to terminate this Agreement
immediately for any Cause.

  (i)   Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined as follows:

Employment Agreement — Page 4

 



--------------------------------------------------------------------------------



 



  (A)   the willful and continued failure by Employee substantially to perform
his duties, responsibilities, or authorities hereunder (other than any such
failure resulting from Employee becoming Permanently Disabled);

  (B)   the willful engaging by Employee in misconduct that is materially
injurious to the Company;

  (C)   any misconduct by Employee in the course and scope of Employee’s
employment under this Agreement, including but not limited to dishonesty,
disloyalty, disorderly conduct, insubordination, harassment of other employees
or third parties, abuse of alcohol or controlled substances, or other violations
of the Company’s personnel policies, rules, or Code of Conduct;

  (D)   any material violation by Employee of this Agreement; or

  (E)   any violation by Employee of any fiduciary duty owed by Employee to the
Company or its Affiliates.

      For purposes of this subparagraph, no act, or failure to act, on
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

  (ii)   Limited Notice and Opportunity to Cure. If the Company determines in
its reasonable, good faith discretion that a cure is possible and appropriate,
the Company will give Employee written notice of the acts or omissions
constituting Cause and no termination of this Agreement shall be for Cause
unless and until Employee fails to cure such acts or omissions within 10 days
following receipt of such written notice. If the Company determines in its
reasonable, good faith discretion that a cure is not possible and appropriate,
Employee shall have no notice or cure rights before this Agreement is terminated
for Cause.

  (d)   Without Cause. The Company shall be entitled to terminate this Agreement
for any reason other than death, Employee becoming Permanently Disabled, or
Cause, at any time by providing 90 days written notice to Employee that the
Company is terminating the Agreement without Cause.     (e)   With Good Reason.
Employee shall be permitted to terminate this Agreement for any Good Reason.

Employment Agreement — Page 5

 



--------------------------------------------------------------------------------



 



  (i)   Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall exist in the event any of the following actions are taken without
Employee’s consent:

  (A)   a material diminution in Employee’s Base Salary, duties,
responsibilities, or authorities;     (B)   a requirement that Employee report
to an officer or employee other than the President or the Board (or similar
governing body);     (C)   a material relocation of Employee’s primary work
location more than 50 miles away from the Company’s corporate headquarters; or  
  (D)   any other action or inaction by the Company that constitutes a material
breach by the Company of its obligations under this Agreement.

  (ii)   Notice and Opportunity to Cure. To exercise his right to terminate for
Good Reason, Employee must provide written notice to the Company of his belief
that Good Reason exists within 90 days of the initial existence of the
condition(s) giving rise to Good Reason, and that notice shall describe the
condition(s) believed to constitute Good Reason. The Company shall have 30 days
to remedy the Good Reason condition(s). If not remedied within that 30-day
period, Employee may terminate this Agreement; provided, however, that such
termination must occur no later than 180 days after the date of the initial
existence of the condition(s) giving rise to the Good Reason; otherwise,
Employee is deemed to have accepted the condition(s), or the Company’s
correction of such condition(s), that may have given rise to the existence of
Good Reason.

  (f)   Without Good Reason. Employee shall be entitled to terminate this
Agreement without Good Reason at any time by providing 120 days written notice
to Company that Employee is terminating the Agreement without Good Reason.    
(g)   Expiration of Term. Either party may terminate this Agreement by providing
a proper notice of non-renewal in accordance with subparagraph 4(b).

7.   Payments and Benefits Due Upon Termination.

  (a)   Accrued Obligations. Upon any termination of this Agreement, the Company
shall have no further obligation to Employee under this Agreement or otherwise,
except as expressly provided in this Agreement and except for (i) payment to
Employee of all earned but unpaid Base Salary through the Date of Termination,
prorated as provided in subparagraph 5(a), (ii) payment to Employee, in
accordance with the terms of the applicable benefit plan of the Company or to
the extent required by law,

Employment Agreement — Page 6

 



--------------------------------------------------------------------------------



 



      of any benefits to which Employee has a vested entitlement as of the Date
of Termination (other than any entitlement to severance or separation pay, if
any), (iii) payment to Employee of any accrued unused vacation; and (iv) payment
to Employee of any approved but un-reimbursed business expenses incurred in
accordance with applicable Company policy and the terms of this Agreement. The
payments and benefits described in (i)-(iv) shall be referred to in this
Agreement as the “Accrued Obligations” and shall be paid in accordance with the
Company’s plans and policies and applicable law.

  (b)   Termination by the Company Due to Death or Permanent Disability. If this
Agreement is terminated due to death or Employee becoming Permanently Disabled,
then the Company shall have no further obligations to Employee under this
Agreement or otherwise, except the Company shall provide the Accrued Obligations
to Employee in accordance with subparagraph 7(a) in addition to the following
severance payments and benefits payable to Employee or the personal
representative of Employee’s estate, as applicable:

  (i)   on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 100% of
his Base Salary in effect as of such Separation from Service; and     (ii)   on
or before the 60th day following Employee’s Separation from Service, a lump sum
in cash equal to 100% of the average of any Bonuses received by Employee from
the Company in the two years immediately before the Separation from Service.

  (c)   Termination by the Company for Cause or by Employee Without Good Reason.
Upon termination of this Agreement by (i) the Company for Cause in accordance
with subparagraph 6(c) or (ii) Employee without Good Reason in accordance with
subparagraph 6(f), the Company shall have no further obligations to Employee
under this Agreement or otherwise, except the Company shall provide the Accrued
Obligations to Employee in accordance with subparagraph 7(a).     (d)  
Termination by the Company without Cause or by Employee for Good Reason. If this
Agreement is terminated by (i) the Company without Cause in accordance with
subparagraph 6(d) or (ii) Employee for Good Reason in accordance with
subparagraph 6(e), then the Company shall have no further obligations to
Employee under this Agreement or otherwise, except the Company shall provide the
Accrued Obligations to Employee in accordance with subparagraph 7(a) in addition
to the following severance payments and benefits:

  (i)   on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 150% of
the

Employment Agreement — Page 7

 



--------------------------------------------------------------------------------



 



      greater of (A) the then-current Base Salary, and (B) the Base Salary at
any time within two years immediately before the Separation from Service; and

  (ii)   on the date that annual bonuses are paid to other executive employees
of the Company, but in no event later than 21/2 months after the end of the
taxable year in which any substantial risk of forfeiture with respect to such
bonuses lapses, the Bonus that Employee would have received based on achievement
of performance goals under subparagraph 5(b) had this Agreement not terminated
for the year containing the Date of Termination multiplied by a fraction, the
numerator of which is the number of days during the period beginning the first
day of the performance period containing the Date of Termination and ending on
the Date of Termination, and the denominator of which is the number of days in
the applicable performance period; and     (iii)   during the portion, if any,
of the 18-month period commencing on the date of Employee’s Separation from
Service (12-month period if Employee terminates for Good Reason) that Employee
is eligible to elect and elects to continue coverage for himself and his
eligible dependents under the Company’s or an Affiliate’s group heath plan
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), or similar state law, the Company shall reimburse Employee on
a monthly basis for the difference between the amount Employee pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company pay for the same or similar coverage.

  (e)   Expiration of the Term. If this Agreement is terminated by Employee
providing a proper notice of non-renewal in accordance with subparagraph 4(b),
the Company shall have no further obligations to Employee under this Agreement
or otherwise, except the Company shall provide the Accrued Obligations to
Employee in accordance with subparagraph 7(a). If this Agreement is terminated
by the Company providing a proper notice of non-renewal in accordance with
subparagraph 4(b), then the Company shall have no further obligations to
Employee under this Agreement or otherwise, except the Company shall provide the
Accrued Obligations to Employee in accordance with subparagraph 7(a) in addition
to the following severance payments and benefits:

  (i)   on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 150% of
the greater of (A) the then-current Base Salary, and (B) the Base Salary at any
time within two years immediately before the Separation from Service; and    
(ii)   on the date that annual bonuses are paid to other executive employees of
the Company, but in no event later than 21/2 months after the end of the taxable
year in which any substantial risk of forfeiture with respect to such bonuses

Employment Agreement — Page 8

 



--------------------------------------------------------------------------------



 



      lapses, the Bonus that Employee would have received based on achievement
of performance goals under subparagraph 5(b) had this Agreement not terminated
for the year containing the Date of Termination multiplied by a fraction, the
numerator of which is the number of days during the period beginning the first
day of the performance period containing the Date of Termination and ending on
the Date of Termination, and the denominator of which is the number of days in
the applicable performance period; and

  (iii)   during the portion, if any, of the 18-month period commencing on the
date of Employee’s Separation from Service that Employee is eligible to elect
and elects to continue coverage for himself and his eligible dependents under
the Company’s or an Affiliate’s group heath plan pursuant to COBRA or similar
state law, the Company shall reimburse Employee on a monthly basis for the
difference between the amount Employee pays to effect and continue such coverage
and the employee contribution amount that active senior executive employees of
the Company pay for the same or similar coverage.

8.   Change in Control. The parties acknowledge that Employee has entered into
this Agreement based on his confidence in the current stockholders of the
Company and the support of the Board. Accordingly, if the Company should undergo
a Change in Control the parties agree as follows:

  (a)   Definitions.

  (i)   Affiliate: except as otherwise provided in this Agreement, for purposes
of this Agreement, Affiliate means, with respect to the Company, any person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company; provided, however,
that a natural person shall not be considered an Affiliate.     (ii)   Change in
Control: a Change in Control means (a) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of the Company’s common stock would be converted into
cash, securities or other property, other than a merger of the Company in which
the holders of the Company’s common stock immediately prior to the merger have
the same proportionate ownership of common stock of the surviving corporation
immediately after the merger, (b) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all, of the assets of the Company and the its subsidiaries to any other person
or entity (other than an Affiliate of the Company), (c) the stockholders of the
Company approve any plan or proposal for liquidation or dissolution of the
Company, (d) any person or entity (other than Yorktown Energy Partners V, L.P.,
or any of its affiliated funds), including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains

Employment Agreement — Page 9

 



--------------------------------------------------------------------------------



 



      ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power) or (e) as a result of or in connection with a contested
election of directors, the persons who were directors of the Company before such
election shall cease to constitute a majority of the Board. Notwithstanding the
foregoing, a Change of Control shall not include a public offering of the
Company’s common stock or a transaction with its sole purpose to change the
state of the Company’s incorporation or to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

  (iii)   CIC Effective Date: means the date upon which a Change of Control
occurs.     (iv)   Code: means Internal Revenue Code of 1986, as amended from
time to time.

  (b)   Change in Control Benefits and Payments. If Employee is employed by the
Company on the CIC Effective Date and this Agreement is terminated on or before
the first anniversary of the CIC Effective Date by the Company without Cause in
accordance with subparagraph 6(d) or by Employee for Good Reason in accordance
with subparagraph 6(e), then the Company shall have no further obligation to
Employee under this Agreement or otherwise, except the Company shall provide
Employee with the Accrued Obligations in accordance with subparagraph 7(a) plus
the following Change in Control payments and benefits in lieu of any severance
payments or benefits that may otherwise be due under subparagraph 7(d):

  (i)   on the earliest date between 20 and 60 days following Employee’s
Separation from Service when the Release described in subparagraph 10(a) has
become fully enforceable and irrevocable, a lump sum in cash equal to 150% of
the greater of (A) the then-current Base Salary, and (B) the Base Salary at any
time within two years immediately before the CIC Effective Date; and     (ii)  
on or before the 60th day following Employee’s Separation from Service, a lump
sum in cash equal to 100% of the average of any Bonuses received by Employee
from the Company in the two years before the CIC Effective Date; and     (iii)  
during the portion, if any, of the 18-month period commencing on the date of
Employee’s Separation from Service that Employee is eligible to elect and elects
to continue coverage for himself and his eligible dependents under the Company’s
or an Affiliate’s (or a successor of either such entity) group heath plan
pursuant to COBRA or similar state law, the Company shall reimburse Employee on
a monthly basis for the difference between the amount Employee pays to effect
and continue such coverage and the employee contribution amount that active
senior executive employees of the Company pay for the same or similar coverage.

Employment Agreement — Page 10

 



--------------------------------------------------------------------------------



 



  (c)   Effect of a Change in Control Following Date of Termination.
Notwithstanding any contrary provision in this Agreement, if this Agreement is
terminated by the Company without Cause in accordance with subparagraph 6(d) or
by Employee for Good Reason in accordance with subparagraph 6(e), and a CIC
Effective Date occurs within 120 days following the Date of Termination, then,
in addition to the severance payments and benefits provided to Employee in
accordance with subparagraph 7(d), the Company shall provide Employee (or to
Employee’s estate in the event of his death following the Date of Termination)
with the following Change in Control payments:

  (i)   on or before the 60th day following the CIC Effective Date, a lump sum
in cash equal to the excess, if any, of (A) the Change of Control payment that
Employee would have been entitled to receive under subparagraph 8(b)(i) if he
was employed by the Company or an Affiliate on the CIC Effective Date, over
(B) the severance payment payable to Employee in accordance with subparagraph
7(d)(i); and     (ii)   on or before the 60th day following the CIC Effective
Date, a lump sum in cash equal to the excess, if any, of (A) the Change of
Control payment that Employee would have been entitled to receive under
subparagraph 8(b)(ii) if he was employed by the Company or an Affiliate on the
CIC Effective Date, over (B) the severance payment payable to Employee in
accordance with subparagraph 7(d)(ii).

9.   Parachute Payment Limitation. Notwithstanding any contrary provision in
this Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G of the Code), and the Change in Control payments and benefits
described in paragraph 8, together with any other payments which Employee has
the right to receive from the Company, would constitute a “parachute payment”
(as defined in Section 280G of the Code), the payments and benefits provided
hereunder shall be either (a) reduced (but not below zero) so that the aggregate
present value of such payments and benefits received by Employee from the
Company shall be $1.00 less than three times Employee’s “base amount” (as
defined in Section 280G of the Code) and so that no portion of such payments
received by Employee shall be subject to the excise tax imposed by Section 4999
of the Code, or (b) paid in full, whichever produces the better net after-tax
result for Employee (taking into account any applicable excise tax under
Section 4999 of the Code and any applicable income tax). The determination as to
whether any such reduction in the amount of the payments and benefits is
necessary shall be made by the Company in good faith and such determination
shall be conclusive and binding on Employee. If a reduced payment is made to
Employee pursuant to clause (a) above and through error or otherwise that
payment, when aggregated with other payments from the Company (or its
affiliates) used in determining if a parachute payment exists, exceeds $1.00
less than three times Employee’s base amount, Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made.

Employment Agreement — Page 11

 



--------------------------------------------------------------------------------



 



10.   Conditions on Receipt of Severance and Change-in-Control Benefits.

  (a)   Compliance with Post-Termination Obligations and Execution and
Non-Revocation of General Release Agreement. Notwithstanding any other provision
in this Agreement, the Company’s payment to Employee of the severance payments
and benefits described in subparagraphs 7(b)(i), 7(d)(i)-(ii), and 7(e)(i) or
the Change in Control payments and benefits described in subparagraphs
8(b)(i)-(ii) and 8(c)(i)-(ii) is subject to the condition that he complies with
all applicable covenants under paragraphs 12, 13, 14, and 15 of this Agreement.
The Company shall have the right to cease payment of any such payments or
benefits, as well as to seek restitution of any such payments or benefits
already paid, if such covenants have been breached by Employee but all other
provisions of this Agreement shall remain in full force and effect. The
Company’s payment of such payments or benefits to Employee is also subject to
the condition that, within 55 days after the Date of Termination, he execute,
deliver to the Company, and not revoke as permitted by applicable law a General
Release Agreement in a form reasonably acceptable to the Company that fully and
finally releases and waives any and all claims, demands, actions, and suits
whatsoever which he has or may have against the Company and its Affiliates,
whether under this Agreement or otherwise, that arose before the General Release
Agreement was executed (the “Release”). For purposes of this Agreement, the
Release shall not become fully enforceable and irrevocable until Employee has
timely executed the Release and not revoked his acceptance of the Release within
seven days after its execution.     (b)   Separation from Service Requirement.
Notwithstanding any other provision of this Agreement, Employee shall be
entitled to the severance or Change in Control benefits and payments in
subparagraphs 7(b), 7(d), 7(e), or 8(b) only if Employee’s termination of
employment constitutes a Separation from Service. For purposes of this
Agreement, “Separation from Service” means separation from service (within the
meaning of Code Section 409A and the regulations and other guidance promulgated
thereunder (“Section 409A”)) with the group of employers that includes the
Company and each of its Affiliates. For this purpose, “Affiliate” means any
incorporated or unincorporated trade or business or other entity or person,
other than the Company, that along with the Company is considered a single
employer under Code Section 414(b) or Code Section 414(c), but (i) in applying
Code Section 1563(a)(1), (2), and (3) for the purposes of determining a
controlled group of corporations under Code Section 414(b), the phrase “at least
50 percent” shall be used instead of the phrase “at least 80 percent” in each
place the phrase “at least 80 percent” appears in Code Section 1563(a)(1), (2),
and (3), and (ii) in applying Treasury Regulation Section 1.414(c)-2 for the
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for the purposes of Code Section 414(c), the phrase “at
least 50 percent” shall be used instead of the phrase “at least 80 percent” in
each place the phrase “at least 80 percent” appears in Treasury
Regulation Section 1.414(c)-2.

Employment Agreement — Page 12

 



--------------------------------------------------------------------------------



 



11.   Other Provisions Relating to Termination.

  (a)   Notice of Termination. Any termination of this Agreement by the Company
or by Employee (other than termination because of death) shall be communicated
by written Notice of Termination to the other party thereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated; provided, however, that any
failure to provide such detail shall not delay the effectiveness of the
termination.     (b)   Date of Termination. For purposes of this Agreement,
“Date of Termination” shall mean (i) if Employee’s employment is terminated by
death, the date of death; (ii) if Employee’s employment is terminated because of
Employee becoming Permanently Disabled, then 60 days after Notice of Termination
is given (provided that Employee shall not have returned to the performance of
his duties, responsibilities, and authorities on a full-time basis during such
60-day period); (iii) if (A) Employee’s employment is terminated by the Company
with or without Cause or (B) Employee’s employment is terminated by Employee
with or without Good Reason, then in each case the date specified in the Notice
of Termination, which shall comply with the applicable notice requirements in
paragraph 6; and (iv) if this Agreement is not renewed, the last date of the
Initial Term or the Renewal Term as applicable.     (c)   Mitigation. Employee
shall not be required to mitigate the amount of any payment or benefits provided
for in paragraphs 7 or 8 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for therein be reduced by any
compensation earned by Employee as the result of employment by another employer
after the Date of Termination, or otherwise.     (d)   Interest. Until paid, all
past due amounts required to be paid by the Company under any provision of this
Agreement shall bear interest at 8% per annum compounded daily.

12.   Business Opportunities and Intellectual Property.

  (a)   Prompt Disclosure Required. Employee shall promptly disclose to the
Board in writing all Business Opportunities and Intellectual Property.     (b)  
Definition of Business Opportunities. For purposes of this Agreement, “Business
Opportunities” shall mean all business ideas, prospects, proposals or other
opportunities pertaining to the lease, acquisition, exploration, production,
gathering or marketing of hydrocarbons and related products and the exploration
potential of geographical areas on which hydrocarbon exploration prospects are
located, that are

Employment Agreement — Page 13

 



--------------------------------------------------------------------------------



 



      developed by Employee before or during the Term or originated by any third
party and brought to the attention of Employee before or during the Term,
together with information relating thereto (including, without limitation,
geological and seismic data and interpretations thereof, whether in the form of
maps, charts, logs, seismographs, calculations, summaries, memoranda, opinions,
or other written or charted means).

  (c)   Definition of Intellectual Property. For purposes of this Agreement,
“Intellectual Property” shall mean all ideas, inventions, discoveries,
processes, designs, methods, substances, articles, computer programs, and
improvements (including, without limitation, enhancements to, or further
interpretation or processing of, information that was in the possession of
Employee prior to the date of this Agreement), whether or not patentable or
copyrightable, that do not fall within the definition of Business Opportunities,
that Employee discovers, conceives, invents, creates, or develops, alone or with
others, before or during the Term, if such discovery, conception, invention,
creation, or development (i) occurs in the course of Employee’s employment with
the Company or its Affiliates or (ii) occurs with the use of any time,
materials, or facilities of the Company or its Affiliates.

13.   Non-Compete Obligations During Term. During the Term and except as
provided below or as otherwise permitted by the Company (acting upon the
instruction of the Board):

  (a)   Employee shall not, other than through the Company or its Affiliates,
engage or participate in any manner, whether directly or indirectly through any
family member or as an employee, employer, consultant, agent, principal,
partner, more than one percent shareholder, officer, director, licensor, lender,
lessor, or in any other individual or representative capacity, in any business
or activity that is engaged in leasing, acquiring, exploring, developing or
producing hydrocarbons and related products; and     (b)   all investments made
by Employee (whether in his own name or in the name of any family members or
made by Employee’s controlled affiliates), which relate to the lease,
acquisition, exploration, development or production of hydrocarbons and related
products shall be made solely through the Company or its Affiliates; and
Employee shall not (directly or indirectly through any family members), and
shall not permit any of his controlled affiliates to: (i) invest or otherwise
participate alongside the Company or its Affiliates in any Business
Opportunities or (ii) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether the Company
or any of its Affiliates ultimately participates in such business or activity;

provided, however, that this paragraph shall not apply to (x) the existing
personal oil and gas investments owned by Employee, his family members, and his
controlled affiliates as of the first day of Employee’s employment with the
Company before the Term (the “Existing Personal Investments”); (y) future
expenditures made by Employee and his family members
Employment Agreement — Page 14

 



--------------------------------------------------------------------------------



 



and his controlled affiliates that are required to maintain, but not increase,
their respective current ownership interests in the Existing Personal
Investments, excluding however, any expenditure to participate in the
acquisition, exploration, or development of any acreage that is not currently
included in the Existing Personal Investments as of the Effective Date; and
(z) any opportunity that is first offered to, and subsequently declined by, the
Company (acting through the Board).

14.   Confidentiality Obligations.

  (a)   Confidentiality and Non-Disclosure Acknowledgments and Obligations.
Employee hereby acknowledges that all trade secrets and confidential or
proprietary information of the Company and its Affiliates (collectively referred
to herein as “Confidential Information”) constitute valuable, special and unique
assets of the business of the Company and its Affiliates, and that access to and
knowledge of such Confidential Information is essential to the performance of
Employee’s duties, responsibilities, and authorities under this Agreement.
During the Term and the one-year period following the Date of Termination,
Employee shall hold the Confidential Information in strict confidence and shall
not publish, disseminate, or otherwise disclose, directly or indirectly, to any
person other than the Company and its Affiliates and their respective officers,
directors, and employees, any Confidential Information or use any Confidential
Information for Employee’s own personal benefit or for the benefit of anyone
other than the Company and its Affiliates. The Company agrees to provide
previously undisclosed Confidential Information to Employee in exchange for
Employee’s agreement to keep such Confidential Information, and any Confidential
Information to which Employee has already become privy, in strict confidence as
provided in this Agreement.     (b)   Confidential Information Inclusions and
Exclusions. For purposes of this Agreement, Confidential Information includes,
without limitation, any information heretofore or hereafter acquired, developed,
or used by the Company or its Affiliates relating to Business Opportunities or
Intellectual Property or other geological, geophysical, economic, financial, or
management aspects of the business, operations, properties, or prospects of the
Company or its Affiliates whether oral or in written form in business records,
but shall exclude any information that (i) has become part of common knowledge
or understanding in the oil and gas industry or otherwise in the public domain
(other than from disclosure by Employee in violation of this Agreement), or
(ii) was rightfully in the possession of Employee, as shown by Employee’s
records, prior to the Effective Date (including Employee’s method of selecting,
purchasing, and reworking oil and gas properties, which the Company and Employee
may utilize subsequent to the Term (subject to the other limitations contained
in this Agreement)); provided, however, that Employee shall provide to the
Company copies of all information described in clause (ii); and provided
further, however, that this subparagraph shall not be applicable to the extent
Employee is required to testify in a judicial or regulatory proceeding pursuant
to the order of a judge or administrative law judge after Employee requests that
such Confidential Information be preserved.

Employment Agreement — Page 15

 



--------------------------------------------------------------------------------



 



15.   Obligations After Date of Termination.

  (a)   Non-Compete Obligations. The purposes of paragraph 14 and this paragraph
15 are to protect the Company from unfair loss of goodwill and business
advantage and to shield Employee from pressure to use or disclose Confidential
Information or to trade on the goodwill belonging to the Company. Accordingly,
during the Post-Termination Non-Compete Term, Employee shall not engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner,
shareholder, officer, director, licensor, lender, lessor, or in any other
individual or representative capacity, in any business or activity that is in
engaged in leasing, acquiring, exploring, developing or producing hydrocarbons
and related products within the boundaries of, or within a four mile radius of
the boundaries of, any mineral property interest of the Company or its
Affiliates (including, without limitation, a mineral lease, overriding royalty
interest, production payment, net profits interest, mineral fee interest, or
option or right to acquire any of the foregoing, or an area of mutual interest
as designated pursuant to contractual agreements between the Company or its
Affiliates and any third party) or any other property on which the Company or
its Affiliates have an option, right, license, or authority to conduct or direct
exploratory activities, such as three dimensional seismic acquisition or other
seismic, geophysical and geochemical activities (but not including any
preliminary geological mapping), as of the Date of Termination or as of the end
of the six-month period following such Date of Termination; provided, however,
that this subparagraph shall not preclude Employee from making personal
investments in securities of oil and gas companies that are registered on a
national stock exchange, if the aggregate amount owned by Employee and all
family members and affiliates does not exceed 1% of such company’s outstanding
securities.

  (b)   Definition of Post-Termination Non-Compete Term. For purposes of this
Agreement, the “Post-Termination Non-Compete Term” is the one-year period
following the Date of Termination; provided, however, that the Post-Termination
Non-Compete Term shall be reduced to the six-month period following the Date of
Termination if this Agreement is terminated on or before the first anniversary
of the CIC Effective Date either (i) by the Company without Cause in accordance
with subparagraph 6(d) or (ii) by Employee for Good Reason in accordance with
subparagraph 6(e).

  (c)   Non-Solicitation Obligations. Employee shall not, during the Post
Termination Non-Compete Term, solicit, entice, persuade, or induce, directly or
indirectly, any employee (or person who within the preceding 90 days was an
employee) of the Company or its Affiliates to (i) terminate his or her
employment by such person, (ii) refrain from extending or renewing the same
(upon the same or new terms), (iii) refrain from rendering services to or for
such person, (iv) become employed by or to

Employment Agreement — Page 16

 



--------------------------------------------------------------------------------



 



      enter into contractual relations with any Persons other than such person,
or (v) enter into a relationship with a competitor of the Company or its
Affiliates.

  (d)   Discretionary Monthly Non-Compete Payments. The Company may, in its sole
discretion, elect to continue on the Company’s regularly scheduled paydays
Employee’s Base Salary in effect immediately before the Date of Termination
during each month of the Post-Termination Non-Compete Term (the “Monthly
Non-Compete Payments”). The Company shall provide written notice to Employee no
later than 10 days after the Date of Termination or on or before the Company’s
first regularly scheduled payday following the Date of Termination, whichever is
sooner, of its election to make any Monthly Non-Compete Payments. If the Company
does elect to make the Monthly Non-Compete Payments, the Company shall not be
obligated to continue making any such Monthly Non-Compete Payments and shall be
entitled in its sole discretion to cease making the Monthly Non-Compete Payments
at any time and for any reason but only upon at least 30 days’ written notice to
Employee, and the Company shall have no further obligation to Employee under
this subparagraph. If the Company starts but ceases making the Monthly
Non-Compete Payments, then, notwithstanding any contrary provision in this
Agreement, the Post-Termination Non-Compete Term for purpose of subparagraph
15(a) shall expire on the last day of the month in which the final Monthly
Non-Compete Payment was made by the Company.

16.   Common Law Duties. Employee acknowledges and agrees that his restrictive
covenants in paragraphs 12, 13, 14, and 15 of this Agreement shall supplement,
rather than supplant, his common law duties of confidentiality and loyalty owed
to the Company.

17.   Survival of Covenants; Enforcement of Covenants; and Remedies.

  (a)   Survival of Covenants. Employee acknowledges and agrees that his
covenants in paragraphs 12, 13, 14, and 15 of this Agreement shall survive the
termination of this Agreement and shall be construed as agreements independent
of any other provision of this Agreement, and the existence of any Dispute of
Employee with or against the Company or its Affiliates whether predicated on
this Agreement or otherwise shall not constitute a defense to the enforcement by
the Company of those covenants.

  (b)   Enforcement of Covenants. Employee acknowledges and agrees that his
covenants in paragraphs 12, 13, 14, and 15 of this Agreement are ancillary to
the otherwise enforceable agreements to provide Employee with Confidential
Information and are supported by independent, valuable consideration. Employee
further acknowledges and agrees that the limitations as to time, geographical
area, and scope of activity to be restrained by those covenants are reasonable
and acceptable to Employee and do not import any greater restraint than is
reasonably necessary to protect the Company’s goodwill, Confidential
Information, and other legitimate business interests. Employee further agrees
that if, at some later date, a court of competent jurisdiction determines that
any of the covenants in paragraphs 12, 13, 14, or 15 are

Employment Agreement — Page 17

 



--------------------------------------------------------------------------------



 



      unreasonable, any such covenants shall be reformed by the court and
enforced to the maximum extent permitted under the law.

  (c)   Remedies. In the event of breach or threatened breach by Employee of any
of his covenants in paragraphs 12, 13, 14, or 15 of this Agreement, the Company
shall be entitled to equitable relief by temporary restraining order, temporary
injunction, or permanent injunction or otherwise, in addition to other legal and
equitable relief to which it may be entitled, including any and all monetary
damages that the Company may incur as a result of such breach, violation, or
threatened breach or violation. The Company may pursue any remedy available to
it concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time shall not be deemed an election of remedies or waiver of the right to
pursue any other of such remedies as to such breach, violation, or threatened
breach or violation, or as to any other breach, violation, or threatened breach
or violation.

18.   Successors and Assigns. This Agreement may not be assigned by the Company
to any other person or entity other than an Affiliate of the Company without
Employee’s written consent; provided, however, that in the event of a Change in
Control, the Company shall cause the surviving entity in any such transaction to
assume the Company’s obligations under paragraphs 7 and 8 to the extent such
obligations have not yet been fully performed. Employee’s duties,
responsibilities, authorities, compensation, and benefits under this Agreement
are personal to Employee and may not be assigned to any person or entity without
written consent from the Board. In the event of Employee’s death, this Agreement
shall be enforceable by Employee’s estate, executors, or legal representatives.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and permitted
assigns.

19.   Representations of Employee. Employee hereby represents and warrants that
he has not previously assumed any obligations inconsistent with those in this
Agreement. Employee further represents and warrants that he has entered into
this Agreement pursuant to his own initiative and that the Company did not
induce him to execute this Agreement in contravention of any existing
commitments. Employee further acknowledges that the Company has entered into
this Agreement in reliance upon the foregoing representations of Employee.

20.   Dispute Resolution. The parties agree to the following dispute resolution
terms:

  (a)   Definition of Dispute. Any controversy, claim, complaint, cause of
action, or similar proceeding, whether based on statute, contract, common law,
negligence, tort, misrepresentation, or any other legal theory, arising out of
or relating to this Agreement or Employee’s employment with the Company (a
“Dispute”), shall be resolved solely in accordance with the terms of this
paragraph; provided, however, that the term Dispute shall not include Employee’s
claims for workers’ compensation

Employment Agreement — Page 18

 



--------------------------------------------------------------------------------



 



      or unemployment compensation benefits (although any claim asserted under
Ch. 451 of the Texas Labor Code shall be considered a Dispute subject to dispute
resolution under this paragraph).

  (b)   Mediation. If a Dispute cannot be settled by good faith negotiation
between the parties, the parties shall submit the Dispute to nonbinding
mediation as soon as reasonably possible after the Dispute arose. If complete
agreement cannot be reached within five calendar days of submission to
mediation, either party may file a civil action against the other party in any
court of competent jurisdiction permitted under paragraph 26.

  (c)   Waiver of Right to Jury Trial. NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, THE PARTIES SHALL, AND HEREBY DO, IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE. IN ADDITION, EMPLOYEE SHALL, AND
HEREBY DOES, IRREVOCABLY WAIVE THE RIGHT TO PARTICIPATE IN ANY CLASS OR
COLLECTIVE ACTION WITH RESPECT TO ANY DISPUTE.

21.   Attorneys’ Fees and Other Costs. If either party breaches this Agreement,
or if a Dispute arises between the parties based on or involving this Agreement,
the party that enforces its rights under this Agreement against the breaching
party, or that prevails in the resolution of such Dispute, shall be entitled to
recover from the other party its reasonable attorneys’ fees, court costs, and
expenses incurred in enforcing such rights or resolving such Dispute. For
purposes of this paragraph, the finder of fact shall be requested to answer
affirmatively as to whether a party prevailed in order to recoup attorneys’ fees
and other costs pursuant to this paragraph.

22.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning its subject matters and supersedes all prior and
contemporaneous agreements and understandings, both written and oral, between
the parties with respect to its subject matters, including without limitation
the Original Employment Agreement. Employee agrees that the Company has not made
any promise or representation to him concerning this Agreement not expressed in
this Agreement, and that, in signing this Agreement, he is not relying on any
prior oral or written statement or representation by the Company but is instead
relying solely on his own judgment and his legal and tax advisors, if any.

23.   Amendment of Agreement. This Agreement may not be modified or amended in
any respect except by an instrument in writing signed by the party against whom
such modification or amendment is sought to be enforced. Notwithstanding the
previous sentence, the Company may modify or amend this Agreement in its sole
discretion at any time without the further consent of the Employee in any manner
necessary to comply with applicable law and regulations or the listing or other
requirements of any stock exchange upon which the Company is listed. No
modification or amendment may be enforced against the Company unless such
modification or amendment is in writing and signed by the Board.

Employment Agreement — Page 19

 



--------------------------------------------------------------------------------



 



24.   Waiver. The waiver by either party of a breach of any term of this
Agreement shall not operate or be construed as a waiver of a subsequent breach
of the same provision by either party or of the breach of any other term or
provision of this Agreement.   25.   Severability. If any provision of this
Agreement is held to be illegal, invalid, or unenforceable, (a) this Agreement
shall be considered divisible, (b) such provision shall be deemed inoperative to
the extent it is deemed illegal, invalid, or unenforceable, and (c) in all other
respects this Agreement shall remain in full force and effect; provided,
however, that, if any such provision may be made enforceable by limitation, then
such provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.   26.   Governing Law; Venue. This
Agreement shall be governed by the laws of the State of Texas, without regard to
its conflict-of-laws principles. Employee and the Company hereby irrevocably
consent to the binding and exclusive venue for any Dispute between the parties
arising out of or related to this Agreement being in the state or federal court
of competent jurisdiction that regularly conducts proceedings in Tarrant County,
Texas. Nothing in this Agreement, however, precludes Employee or the Company
from seeking to remove a civil action from any state court to federal court.  
27.   Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been delivered on the date personally delivered or three calendar
days after the date deposited in a receptacle maintained by the United States
Postal Service for such purpose, postage prepaid, by certified mail, return
receipt requested, addressed to the Company at its headquarters or Employee at
the address of such person as set forth in the Company’s records. Either party
may designate a different address by providing written notice of such new
address to the other party.   28.   Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall be considered one and the same agreement. The delivery
of this Agreement in the form of a clearly legible facsimile or electronically
scanned version by e-mail shall have the same force and effect as delivery of
the originally executed document.   29.   Code Section 409A.

  (a)   Intent. All or a portion of the payments and benefits provided under
this Agreement is intended to be exempt from Section 409A and any ambiguous
provision will be construed in a manner that is compliant with or exempt from
the application of Section 409A. In particular, such payments and benefits are
intended to constitute short-term deferrals described in Treasury Regulation
Section 1.409A-1(b)(4) or a payment or benefit described in Treasury
Regulation Section 1.409A-1(b)(9)(v). The provisions of this Agreement shall be
interpreted in a manner consistent with this intent.

Employment Agreement — Page 20

 



--------------------------------------------------------------------------------



 



  (b)   Specified Employee Postponement. Notwithstanding subparagraph (a) of
this paragraph or any other provision of this Agreement to the contrary, if the
Company or an Affiliate that is treated as a “service recipient” (as defined in
Section 409A) is publicly traded on an established securities market (or
otherwise) and Employee is a “specified employee” (as defined below) and is
entitled to receive a payment that is subject to Section 409A on account of
Employee’s Separation from Service, such payment may not be made earlier than
six months following the date of his Separation from Service if required by
Section 409A, in which case, the accumulated postponed amount shall be paid in a
lump sum payment on the Section 409A Payment Date. The “Section 409A Payment
Date” is the earlier of (i) the date of Employee’s death or (ii) the date that
is six months and one day after Employee’s Separation from Service. If any
payment to Employee is delayed pursuant to the foregoing sentence, such amount
instead will be paid, with interest at the rate set out in Section 11(d), on the
Section 409A Payment Date. For purposes of Section 409A, each payment amount or
benefit due under this Agreement will be considered a separate payment and
Employee’s entitlement to a series of payments or benefits under this Agreement
is to be treated as an entitlement to a series of separate payments. The
determination of whether Employee is a “specified employee” shall be made in
accordance with Section 409A using the default provisions in the Section 409A
unless another permitted method has been prescribed for such purpose by the
Company.

30.   Right to Consult a Tax Advisor. Notwithstanding any contrary provision in
this Agreement, Employee shall be solely responsible for any risk that the tax
treatment of all or part of any payments provided by this Agreement may be
affected by Section 409A, which may impose significant adverse tax consequences
on him, including accelerated taxation, a 20% additional tax, and interest.
Because of the potential tax consequences, Employee has the right, and is
encouraged by this paragraph, to consult with a tax advisor of his choice before
signing this Agreement.

[Signature Page Follows]
Employment Agreement — Page 21

 



--------------------------------------------------------------------------------



 



            EMPLOYEE:
      /s/ Qingming Yang       Name:   Qingming Yang   

            COMPANY:

APPROACH RESOURCES INC.,
A Delaware Corporation
      By:   /s/ J. Ross Craft         Name:   J. Ross Craft        Title:  
President and Chief Executive Officer     

Employment Agreement — Page 22

 